DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 7 and 9 are objected to because of the following informalities:  
In claim 4, lines 1-2, the occurrence of "the group" should be "--- a group ----"
In claim 7, lines 1, the occurrence of "the physical constraints" should be "--- the physical environment constraints ----"
In claim 7, lines 1, the occurrence of "ground station" should be "--- the ground station ----"
In claim 9, lines 2-3, the occurrence of "the largest amount of data" should be "--- a largest amount of data ----"
Appropriate corrections are required.



			Claim Objection (minor informality) 
The claim limitations "adapted to" are not positive recitations.  Claim 1 recites the limitation "adapted to" in the claim language.  An alternative is "configured to", or an action verb to perform the function, which positively recites claim limitations.  Therefore, all claim limitations following "adapted to" have not been considered for examination. 

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claim 1 that recite(s) “a cote module comprising ….” is being treated in accordance with 112 (f) because the function of agent is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “a cote module ….” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 3/18 [0015] lines 1-12 of the specification discloses the system 100 further comprises a module 120 denoted as 'cote', comprising an orbital edge computing simulator (cote-sim) application 121 and runtime service (cote-lib) application 122. The cote module 120 physically models orbital mechanics and Earth rotation to track ground station 110 and satellite 101 positions over time. The cote module 120 models data collection along each satellite ground track, as well as the energy and latency of sensing, computing, and communication for an entire constellation. The cote module 120 is useful for mission design and simulation (cote-sim) and as an online runtime service for each nanosatellite
101 and ground station 110 (cote-lib). In one example embodiment, the module 120 comprises software adapted to perform the functions described. However, in alternative embodiments, the module 120 may comprise hardware, a microprocessor, a microcontroller, an application specific integrated circuit, a programmable logic array, a logic device, a digital signal processor, or other electronic hardware and software corresponds to “cote module” of Fig.4.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over DENBY, Bradley, and Brandon Lucia. "Orbital edge computing: Machine inference in space." IEEE Computer Architecture Letters 18, no. 1 (2019): 59-62 in view of Weiss et al. [hereinafter as Weiss], US 2020/0278922 A1.
Regarding claim 1, Denby discloses wherein an orbital edge computing system for controlling a constellation of satellites (page 1-2 Fig.1-2 left column 1 Introduction lines 1-43, orbital edge computing system for controlling a constellation of satellites) comprising:
a plurality of computational satellites forming a constellation (page 1 Fig.1-2 right column 2 Nanosatellite System Constraints 2.2 Downlinking Does Not Scale lines 1-25, a 1000 OEC satellites/plurality of computational satellites is forming a constellation),
wherein each computational satellite of the constellation is adapted to process
data collected from a sensor (page 2-3 right column 2 Nanosatellite System Constraints 2.1 Physically-Constrained OEC Design Space lines 1-46, processing sensor data by using sensor technology, a COTS pixel sensor side length of 1.1μm with at least 4096x3072 pixels and 3 Optimizing Orbital Edge Computing lines 1-5, processing high-rate data in OEC constellations collected from a sensor and page 1-2 Fig.1-2 left column 1 Introduction lines 1-43, sensor data collection and processing),
wherein the constellation forms a computational nanosatellite pipeline (page 2-3 Fig.1-2 right column 3 Optimizing Orbital Edge Computing 3.3 Computational Nanosatellite Pipelines lines 1-26, formation of OEC pipelining/ computational nanosatellite pipeline with a constellation); and
a ground station capable of intermittently communicating with a computational satellite
in the constellation (page 1-2 Fig.1-2 right column 2 Nanosatellite System Constraints 2.2 Downlinking Does Not Scale lines 1-25, a constellation of 1000 OEC satellites is adequately supported by 6 ground stations, a ground station optimally positioned to observe every pass e.g., a polar station for a polar orbit, is supporting up to 9 satellites per revolution and capable of intermittently communicating with a computational satellite in the constellation e.g., supporting a 1000-satellite constellation requires 112 ground stations).
	Even though Denby discloses the Jetson TX2 mobile GPU module in page 3 left column 4 Evaluation, but Denby does not explicitly disclose a cote module comprising a simulation application and a runtime application, in the same field of endeavor, Weiss teaches wherein a cote module comprising a simulation application and a runtime application (Fig.7 [0105]-[0108], on-board satellite software programming and testing comprising software components modules for advanced simulation and verification of its possible runs/runtime and Fig.5-6 [0087]-[0088], simulation of a satellite’s component or subsystem and a software testing environment using simulation and generating possible scenarios using Behavioral Programming (BP) and Fig.1 [0042], runtime of a behavioral program (b-program) consisting multiple b-threads).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Denby to incorporate the teaching of Weiss in order to provide for improving future self-management and survivability in the harsh environments in which space missions operate. 
	It would have been beneficial to use three contributions to the field of on-board satellite software programming and testing: 1. Software. Scenario-based
programming was used, where software components (modules) represent different aspects of mission scenarios and anti-scenarios (sequences of events that must not happen), 2. Verification. a tool and methodology for verifying the correctness of the proposed on-board satellite software, by looking at all of its possible runs, 3. Testing. a novel hybrid laboratory for advanced simulation and testing of satellite mission software, where scenario-based programming is used to automatically generate complex test scenarios as taught by Weiss to have incorporated in the system of Denby to provide for increasing the efficiency and productivity of satellites and other space mission. (Weiss, Fig.1 [0002], Fig.1 [0042], Fig.5-6 [0087]-[0088] and Fig.7 [0105]-[0108])
 
Regarding claim 2, Denby and Weiss disclose all the elements of claim 1 as stated above wherein Denby further discloses each computational satellite of the constellation is an intermittent computing system having sleep and active cycles (page 1-2 Fig.1-2 right column 2 Nanosatellite System Constraints 2.1 Physically-Constrained OEC Design Space lines 1-46, the OEC system computer of the cubesat constellation is an intermittent computing system having sleep and active cycles).

Regarding claim 3, Denby and Weiss disclose all the elements of claim 1 as stated above wherein Denby further discloses each computational satellite of the constellation is powered by a supercapacitor charged by at least one solar array (page 1-2 Fig.1-2 right column 2 Nanosatellite System Constraints 2.1 Physically-Constrained OEC Design Space lines 1-46, the OEC system computer of the cubesat constellation is panel powered by a supercapacitors charged by a solar array).

Regarding claim 4, Denby and Weiss disclose all the elements of claim 1 as stated above wherein Denby further discloses the computational nanosatellite pipeline is selected from the group consisting of frame-spaced/tile-parallel (page 2-3 right column 3 Optimizing Orbital Edge Computing 3.3 Computational Nanosatellite Pipelines lines 1-5, the computational nanosatellite pipeline is determined/selected from a group of frame’s tiles, frame-spaced/tile-parallel inherently implied); frame-spaced/frame-parallel (page 2-3 right column 3 Optimizing Orbital Edge Computing 3.3 Computational Nanosatellite Pipelines lines 1-5, the computational nanosatellite pipeline is determined/selected from equal tile shares, frame-spaced/frame-parallel inherently implied); close-spaced/tile-parallel (page 2-3 right column 3 Optimizing Orbital Edge Computing 3.3 Computational Nanosatellite Pipelines lines 1-5, the computational nanosatellite pipeline is determined/ selected from assigned tiles, close-spaced/tile-parallel inherently implied);
and close-spaced/frame-parallel (page 2-3 right column 3 Optimizing Orbital Edge Computing 3.3 Computational Nanosatellite Pipelines lines 1-5, the computational nanosatellite pipeline is selected from the number of tiles per frame).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
DENBY, Bradley, and Brandon Lucia. "Orbital edge computing: Machine inference in space." IEEE Computer Architecture Letters 18, no. 1 (2019): 59-62 in view of Weiss et al. [hereinafter as Weiss], US 2020/0278922 A1 
Regarding claim 5, Denby and Weiss disclose all the elements of claim 1 as stated above. 
	However, Denby and Weiss do not explicitly disclose wherein the simulation application models interactions between pipeline configurations, data collection, and communication.
	In the same field of endeavor, Lawrence teaches wherein the simulation application models interactions between pipeline configurations, data collection, and communication (Fig.1 [0029], simulation results of a model or model-based results interactions with the pipeline environment 150 configurations, operations on data information collection and communication and Fig.1 [0037], a satellite in communication with the network 155 that is configured for communications).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Denby and Weiss to incorporate the teaching of Lawrence in order to provide for increasing reservoir performance by improving asset team productivity. 
	It would have been beneficial to use the simulation component 120 for constructing one or more models of the pipeline environment 150, which may be
relied on to simulate behavior of the pipeline environment 150 (e.g., responsive to one or more acts, whether natural or artificial). In the example of FIG. 1, the analysis/ visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.) as taught by Lawrence to have incorporated in the system of Denby and Weiss to improve accuracy, stability and tuning to match experimental or measured datasets by using an iterative process. (Lawrence, Fig.1 [0029], Fig.1 [0037] and Fig.8A-B [0099])


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over DENBY, Bradley, and Brandon Lucia. "Orbital edge computing: Machine inference in space." IEEE Computer Architecture Letters 18, no. 1 (2019): 59-62 in view of Weiss et al. [hereinafter as Weiss], US 2020/0278922 A1 further in view of Nishiyama et al. [hereinafter as Nishiyama], US 2020/0024001 A1.
Regarding claim 6, Denby and Weiss disclose all the elements of claim 1 as stated above.
	However, Denby and Weiss do not explicitly disclose wherein the runtime application models constraints of the physical environment via a runtime service.
	In the same field of endeavor, Nishiyama teaches wherein the runtime application models constraints of the physical environment via a runtime service (Fig.1 [0025]-[0028], the physical constraints such as model orbit parameters, satellite operation plan/runtime application satisfy constraint conditions of the physical model given by the operation parameters). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Denby and Weiss to incorporate the teaching of Nishiyama in order to provide for producing a more efficient operation plane. 
	It would have been beneficial to use the operation plan estimation unit 13 and the operation planning unit 23 which are provided with the same function to calculate respective operation plans using the same solution. The solution here means a method for producing an operation plan so as to satisfy constraint conditions given by the operation parameters as taught by Nishiyama to have incorporated in the system of Denby and Weiss to provide an efficient operation bringing out the best of the artificial satellite performance. (Nishiyama, Fig.1 [0025]-[0028] and Fig.13 [0096])

Regarding claim 7, Denby, Weiss and Nishiyama disclose all the elements of claim 6 as stated above wherein Nishiyama further discloses the physical constraints comprise orbit parameters, physical models, and ground station positions (Fig.1 [0025]-[0027], the physical constraints comprise model orbit parameters, physical models expression, and state of ground station position).

Regarding claim 8, Denby, Weiss and Nishiyama disclose all the elements of claim 6 as stated above wherein Nishiyama further discloses the runtime application is used to trigger data collection, predict energy availability, and prepare for communication with the ground station (Fig.2-3 [0033], satellite operation plan/runtime application is used to prepare for receiving commands from the ground station and Fig.3-4 [0046], satellite operation plan/runtime application is used to output stored data and Fig.3-4 [0043], operation plan for a procedure of turning on and off the power supplies).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DENBY, Bradley, and Brandon Lucia. "Orbital edge computing: Machine inference in space." IEEE Computer Architecture Letters 18, no. 1 (2019): 59-62 in view of Weiss et al. [hereinafter as Weiss], US 2020/0278922 A1 further in view of Ooishi et al. [hereinafter as Ooishi], US 2002/0128770 A1.
Regarding claim 9, Denby and Weiss disclose all the elements of claim 1 as stated above.
	However, Denby and Weiss do not explicitly disclose wherein the runtime service produces a link-schedule policy to prioritize communication between the ground station and a satellite of the constellation with the largest amount of data to communicate.
	In the same field of endeavor, Ooishi teaches wherein the runtime service produces a link-schedule policy to prioritize communication between the ground station and a satellite of the constellation with the largest amount of data to communicate (Fig.2&5 [0080], the real-time/runtime service transmit real-time information with the largest data quantity between the server 20 ground station and the satellite 30 of the constellation).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Denby and Weiss to incorporate the teaching of Ooishi in order to provide better services to the respective clients by transmitting the real-time information to the other clients. 
	It would have been beneficial to transmit the real-time information as much as possible to the navigator 10 of the client, the server 20 is designed to transmit real-time information with the largest data quantity as taught by Ooishi to have incorporated in the system of Denby and Weiss to provide a navigation system for transmitting real-time information. (Ooishi, Fig.1 [0008] and Fig.2&5 [0080])



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Darby, III (Pub. No.: US 2019/0068697 A1) teaches Extended Mobile Gird.

Varvarenko et al. (Pub. No.: US 2019/0197645 A1) teaches Open Freight Market Simulation System and Open Freight Market Display Method.

Shin (Pub. No.: US 2019/0155716 A1) teaches Satellite Software Verification System.

Huang et al. (Pub. No.: US 2016/0147640 A1) teaches Maximizing Concurrency Bug Detection in Multithreaded Software Programs.

Lawrence et al. (Pub. No.: US 2015/0149138 A1) teaches Slug Flow Initiation in Fluid low Models.

Tarabzouni et al. (Pub. No.: US 2005/0038825 A1) teaches System to Facilitate Pipeline Management, Software and Related Methods.

Mansour (Pub. No.: US 2021/0218150 A1) teaches Compact Multi Spot Beam Communication System for Small Satellite.

Schwendeman et al. (Patent No.: US 5392451 A) teaches Satellite based Acknowledge-back Paging System. 

Farley et al. (Pub. No.: US 2021/0011172 A1) teaches Root Monitoring on an FPGA using Satellite ADCs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414